The opinion of the court was delivered by
Dunbar, C. J.
Respondent moves to dismiss the appeal herein, assigning among other reasons, the original amount in controversy, which does not exceed the sum of $200. Sec. 4 of art. 4 of the constitution of the State of Washington provides that the supreme court shall have appellate jurisdiction in all actions and proceedings, excepting that its appellate jurisdiction shall not extend to civil actions at law for the recovery of money or personal property when the original amount in controversy, or the value of the property, does not exceed the sum of §200; unless the action involves the legality of a tax, impost, assessment, toll, municipal fine or the validity of a statute.
The original amount in controversy here is less than §200, being §108. The action in no way involves the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute. It is true that the determination of the questions presented to the court by the submitted case determines the right of plaintiff to recover other claims amounting in all to more than §200, but this action was brought for the recovery of §108, and no judgment could have been obtained in this action for more than that sum.
It seems' plain, therefore, that the case falls within the constitutional limitation, and hence the appeal will be dismissed for want of jurisdiction in this court.
Hoyt and Scott, JJ., concur.